United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            December 10, 2001

                                        Before

              Hon. JOEL M. FLAUM, Chief Judge

              Hon. RICHARD A. POSNER, Circuit Judge

              Hon. DIANE P. WOOD, Circuit Judge



CHARLES LAND and APRIL LAND,                              ]
                                                          ] Appeal from the United
                      Plaintiffs-Appellants,              ] States District Court for
                                                          ] the Southern District of
                                                          ] Indiana, Indianapolis Division.
No. 01-2025                   v.                          ]
                                                          ] No. IP00-0220C-HG
YAMAHA MOTOR CORPORATION, U.S.A.,                         ]
and YAMAHA MOTOR CO., LTD.,                               ]
                                                          ] David F. Hamilton,
                      Defendants-Appellees.               ] Judge.



                                    ORDER

The opinion issued in the above-entitled case on November 29, 2001, is hereby
amended as follows:

       On Page 2, in the first paragraph lines 2 through 6 should now read:

       exploded and caused Land permanent back injury. The plaintiffs
       contend that the WaveRunner was defective in design: it allowed
       fuel fumes to accumulate in the hull of the boat, posing serious risk
       of fire upon ignition. The WaveRunner was in substantially the